DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-11 and 15-17, drawn to the linkage between a cleaner base and cleaner body, classified in A47L11/40.
II. Claims 12-14, drawn to features of the recovery tank, classified in A47L7/0023-0038.
III. Claims 18-25, drawn to the location of the battery relative to other components, classified in A47L9/2884.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to separate features of a cleaning device. Group I is directed to the link between base and body, but does not have any disclosed effect on the recovery tank or battery location; Group II is directed to features around the recovery tank, but does not require a battery or specific linkage to operate; and Group III requires the presence of a recovery tank, but does not have any described effect on the recovery tank or linkage of groups I and II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Inventions are classified in distinct search areas which would create a substantial search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Alan Cheslock on May 4th, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11 and 15-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 and 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because figures 3 and 12-14 do not show that the axis of rotation for the wheels is identical to the first axis of rotation between the body and the base as described in the specification and claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "second chamber".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 6 will be treated as depending from claim 5 rather than claim 4.
Claim 11 recites that the “the body and the link are configured to limit the movement in the first direction to between 15 and 50 degrees rotation and to limit movement in the second direction to between 15 and 50 degrees rotation.” Claim 11 does not provide adequate information to define where the rotation is measured from. For examination purposes, the claim will be treated as referring to rotation from vertical.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Xia et al (U.S. Patent Publication No. 20180110388), hereinafter Xia.
claim 1, Xia teaches a floor cleaner comprising: 
	a vacuum source (suction motor/fan assembly 205, see paragraph [0087]); 
	a base movable over a surface to be cleaned (foot assembly 500), the base including 
		a distribution nozzle (fluid dispenser 554, see paragraph [0062]) and 
		a brushroll that rotates about a brushroll axis (agitator 546, see fig. 2 and paragraph [0052], axis, see paragraph [0066]) 
	and the base further including 
		a suction inlet in fluid communication with the vacuum source (suction nozzle 594. see paragraph [0075]); 
	a body pivotally coupled to the base (see paragraph [0044]), 
		the body pivotable relative to the base about a first axis that is offset from the brushroll axis (assembly 570 offset from axis of agitator 546, see fig. 2), 
		the body pivotable about the first axis between an upright storage position and an inclined operating position, 
		the body also pivotable relative to the base about a second axis to steer the base as the base moves over the surface to be cleaned (two axes of movement, see paragraph [0044]); 
	a link that connects the body to the base, 
		the link coupled to the base to form the first axis and 
		the link coupled to the body to form the second axis (swivel joint assembly 570 forms two axes, see paragraph [0044]); 
	a supply tank configured to store a cleaning fluid, 
		the supply tank in fluid communication with the distribution nozzle(clean tank assembly 300 in communication with nozzles 554, see paragraph [0093]); and 

Regarding claim 2, Xia teaches the floor cleaner of claim 1, and further teaches that the link includes a yoke (swivel joint 519, see fig. 8).
Regarding claim 3, Xia teaches the floor cleaner of claim 2. Xia further teaches the presence of a suction conduit that provides fluid communication between the suction inlet and the recovery tank (flexible conduit 58, see paragraph [0061]), and that the suction conduit passes through the space formed by joint 570 (see fig. 17). 
Regarding claim 4, Xia teaches the floor cleaner of claim 1, wherein the supply tank is coupled to the body for pivotal movement with the body relative to the base (tank 300 attached to main body, see fig. 2), the floor cleaner further comprising a conduit that fluidly couples the supply tank and the distribution nozzle, wherein the conduit extends through the link (fluid supply conduit 532, see fig. 8 and paragraph [0084]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 4 above, and further in view of Beskow et al. (U.S. Patent Publication No. 20080148512), hereinafter Beskow.
Regarding claim 5, Xia teaches the floor cleaner of claim 4, but does not teach that the link is divided into a first chamber and a second chamber, or that the conduit extends through the first chamber.
However, Beskow teaches a floor cleaner having a body, a supply tank, a base with a distribution nozzle, and a fluid conduit connecting the supply tank to the distribution nozzle. Beskow additionally teaches the presence of a link between the base and the body that is divided into a first and second chamber wherein the link extends through the first chamber (supply hose 420 extends through pivot 114, which is divided into multiple chambers, see Beskow fig. 4 and paragraph [0073]).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Beskow with the cleaner of Xia. Xia teaches a link wherein the conduits pass through the link (see Xia fig. 17 and paragraph [0079], showing fluid supply conduit 532 passing through the link) and additionally teaches that the link may have multiple axes of rotation but does not teach a structure for the link capable of rotating around multiple axes. Beskow teaches such a link structure (see Beskow fig. 21), as well as teaching a way that fluid and electrical conduits may pass through it (see Beskow figl 4). 


Regarding claim 6, Xia in view of Beskow teaches the floor cleaner of claim 5, and further teaches that the floor cleaner further comprises an electrical connection between the body and the base, (wiring conduit 533, see Xia fig. 8 and paragraph [0084]). Beskow further teaches that the electrical connection extends through the pivot and that it passes through a second chamber (fig. 22a-c show the wires and a fluid conduit passing through a central hole and two chambers of the pivot.)
. 


Claims 7-10  and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of VanTongeren (U.S. Patent Publication No. 20160367093).
Regarding claim 7, Xia teaches the floor cleaner of claim 1, wherein the base includes a wheel (wheels 539) defining a wheel axis configured to roll along the surface (see paragraph [0047]). Xia does not teach that the first axis extends along the wheel axis.
However, VanTongeren teaches a two-axis link system wherein the first axis extends along the wheel axis (see VanTongeren fig. 4). It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 8, Xia teaches the floor cleaner of claim 1, further comprising a front side, the suction inlet adjacent the front side, and a back side opposite the front side (see Xia fig. 1), but does not teach that the second axis extends in a direction from the back side to the front side.


Regarding claim 9, Xia in view of VanTongeren teaches the floor cleaner of claim 8, wherein the first axis is perpendicular to the second axis (see VanTongeren fig. 4). 

Regarding claim 10, Xia in view of VanTongeren teaches the floor cleaner of claim 8, further comprising a left side normal to the front side and the back side and a right side opposite the left side and normal to the front side and the back side, wherein the body pivots about the second axis to move the body relative to the base in a first direction toward the right side and in a second direction toward the left side. (pivot taught by VanTongeren and integrated in claim 8 makes the body capable of pivoting in a left-to-right direction around second axis Y, see VanTongeren paragraph [0029] and fig. 4).

Regarding claim 15, Xia teaches the floor cleaner of claim 1, but does not teach that the first axis is parallel to the brushroll axis and the second axis is perpendicular to the first axis and the brushroll axis. 
However, VanTongeren teaches a floor cleaner with a pivot between boy and base such that the the first axis is parallel to the brushroll axis and the second axis is perpendicular to the first axis and the 
It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 16, Xia teaches the floor cleaner of claim 1, but does not teach that the second axis is inclined relative to the surface when the body is in the upright storage position. However, VanTongeren teaches a cleaner with a second axis inclined relative to the surface when the body is in an upright storage position (see VanTongeren fig. 4).
It would have been obvious to a person having ordinary skill in the art to combine the link of VanTongeren with the teachings of Xia, as Xia teaches that swivel joint assembly 570 of the floor cleaner may form a two-axis link (see paragraph [0044]) but does not teach a specific structure for a two-axis linkage. VanTongeren teaches a link (link 78) for a floor cleaner that provides two axes of rotation (see VanTongeren paragraph [0029]). 

Regarding claim 17, Xia in view of VanTongeren teaches the floor cleaner of claim 10, wherein the second axis is at an acute angle relative to the surface when the body is in the upright storage position (second axis Y is at an acute angle relative to surface in upright storage position, see VanTongeren fig. 4).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of VanTongeren as applied to claim 10 above, and further in view of Thorne et al. (U.S. Patent Publication No. 20140331445), hereinafter Thorne.
Regarding claim 11, Xia in view of VanTongeren teaches the floor cleaner of claim 10, but does not teach that the body and the link are configured to limit the movement in the first direction to between 15 and 50 degrees rotation and to limit movement in the second direction to between 15 and 50 degrees rotation. 
However, Thorne teaches the concept of configuring the body and link of an upright surface cleaning apparatus to limit lateral rotation of the handle relative to the body via the inclusion of a pivot limiter which limits the maximum pivot angle (see Thorne paragraphs [0125]-[0127]) to a range of degrees from vertical. 
It would be obvious to a person having ordinary skill in the art to combine the teachings of Thorne with the cleaning device of Xia and VanTongeren to provide a variable pivot limiter as taught by Thorne, capable of limiting rotation in the first and second directions to between 15 and 50 degrees, as doing so would increase cleaning efficiency by preventing the head from lifting off the floor after excessive lateral movement (see Thorne paragraph [0036]).
Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723